[DO NOT PUBLISH]




             IN THE UNITED STATES COURT OF APPEALS
                                                        FILED
                    FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                      ________________________   ELEVENTH CIRCUIT
                                                     APRIL 9, 2008
                                                  THOMAS K. KAHN
                            No. 07-14054
                                                       CLERK
                         Non-Argument Calendar
                       ________________________

                  D. C. Docket No. 07-01664-CV-MHS-1

DAVID MICHAEL WOODWARD, M.D.,


                                                  Petitioner-Appellant,

                                  versus

LOREN GRAYER,
Warden,

                                                 Respondent-Appellee.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                     _________________________

                               (April 9, 2008)

Before TJOFLAT, BLACK and KRAVITCH, Circuit Judges.

PER CURIAM:
      David Michael Woodward appeals the district court’s dismissal of his §

2241 habeas petition. Woodward was sentenced to 156 months imprisonment and

was ordered to pay restitution. He argues that the Bureau of Prisons (“BOP”) is

improperly withdrawing funds from his prison account to satisfy the restitution

order. Woodward contends that the BOP is misinterpreting the sentencing judge’s

restitution order, claiming that he is not required to pay the balance of the

restitution until he is released from prison.

      We will reverse a dismissal of a habeas claim that is based on an error of law

(as opposed to a jurisdictional or constitutional claim) only if that error is “a

fundamental defect which inherently results in a complete miscarriage of justice.”

See United States v. Addonizio, 442 U.S. 178, 185 (1979).

      Even if Woodward is correct that the BOP is improperly withdrawing money

from his prison account to pay restitution, he does not meet this burden.

      We, therefore, AFFIRM.




                                            2